Opinion filed May 29, 2015




                                                 In The


          Eleventh Court of Appeals
                                          __________

                                    No. 11-14-00335-CV
                                        __________

                    IN THE INTEREST OF L.L., A CHILD


                       On Appeal from the 118th District Court
                                    Howard County, Texas
                               Trial Court Cause No. 49,472


                         MEMORANDUM O PI NI O N
      This is an appeal from an order in which the trial court terminated the parental
rights of L.L.’s parents. L.L.’s mother appeals.1 We affirm.
                                          I. Issues Presented
      The mother presents three issues on appeal. In all three issues, she challenges
the sufficiency of the evidence. She argues that the evidence is insufficient to
support the findings made by the trial court pursuant to the Family Code. See TEX.
FAM. CODE ANN. § 161.001(1)(N), (O), (2) (West 2014).


      1
       We note that the father did not appeal.
                       II. Termination Findings and Standards
      The termination of parental rights must be supported by clear and convincing
evidence. FAM. § 161.001. To determine if the evidence is legally sufficient in a
parental termination case, we review all of the evidence in the light most favorable
to the finding and determine whether a rational trier of fact could have formed a firm
belief or conviction that its finding was true. In re J.P.B., 180 S.W.3d 570, 573 (Tex.
2005). To determine if the evidence is factually sufficient, we give due deference to
the finding and determine whether, on the entire record, a factfinder could reasonably
form a firm belief or conviction about the truth of the allegations against the parent.
In re C.H., 89 S.W.3d 17, 25–26 (Tex. 2002). To terminate parental rights, it must
be shown by clear and convincing evidence that the parent has committed one of the
acts listed in Section 161.001(1)(A)–(T) and that termination is in the best interest
of the child. FAM. § 161.001.
      With respect to the best interest of a child, no unique set of factors need be
proved. In re C.J.O., 325 S.W.3d 261, 266 (Tex. App.—Eastland 2010, pet. denied).
But courts may use the non-exhaustive Holley factors to shape their analysis.
Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976). These include, but are not
limited to, (1) the desires of the child, (2) the emotional and physical needs of the
child now and in the future, (3) the emotional and physical danger to the child now
and in the future, (4) the parental abilities of the individuals seeking custody, (5) the
programs available to assist these individuals to promote the best interest of the
child, (6) the plans for the child by these individuals or by the agency seeking
custody, (7) the stability of the home or proposed placement, (8) the acts or
omissions of the parent that may indicate that the existing parent-child relationship
is not a proper one, and (9) any excuse for the acts or omissions of the parent. Id.
Additionally, evidence that proves one or more statutory grounds for termination


                                           2
may also constitute evidence illustrating that termination is in the child’s best
interest. C.J.O., 325 S.W.3d at 266.
       In this case, the trial court found that the mother had committed two of the
acts listed in Section 161.001(1)—those found in subsections (N) and (O).
Specifically, the trial court found that the mother had constructively abandoned the
child and that the mother had failed to comply with the provisions of a court order
that specifically established the actions necessary for her to obtain the return of the
child, who had been in the managing conservatorship of the Department of Family
and Protective Services for not less than nine months as a result of the child’s
removal from the parents for abuse or neglect. The trial court also found, pursuant
to Section 161.001(2), that termination of the mother’s parental rights would be in
the best interest of the child.
                                  III. Evidence at Trial
       The record shows that the Department became involved with L.L. shortly after
his birth. The Department received a referral while the mother and L.L. were still in
the hospital. The parents had been involved in some sort of conflict at the hospital
and had engaged in “erratic behavior” directed at the hospital staff. The mother had
prior history with the Department, and the Department was concerned for the safety
of L.L. Upon the Department’s request, the parents initially placed L.L. with a
relative. About two weeks later, the Department filed a petition to remove the child
due to safety concerns.
       One reason for the safety concerns was domestic violence, which occurred
between the parents and in the mother’s previous relationships. L.L. was the
mother’s fourth child; all three of the mother’s other children had been removed
from her care, and her rights to at least two of those other children had been
terminated. One of L.L.’s older siblings had been seriously injured by the sibling’s
father, who was jailed for the offense; he was not L.L.’s father.
                                            3
       The mother agreed to comply with a court-ordered family service plan, and
the record shows she completed a majority of the required services. However, the
mother did not stay in touch with the Department and did not regularly visit L.L.
The Department also had concerns with the mother’s individual counseling. The
record shows that, at the time of trial on November 12, 2014, L.L. was almost one
year old. The mother had not visited L.L. since July 24, 2014. Even prior to July 24,
the mother had missed some scheduled visits and had not regularly visited L.L. The
Department’s caseworker testified that the mother had “become very uninvolved
within these past months.” The mother “was just not going to the visits” even though
L.L. was being driven from Midland to Big Spring, where the mother lived, for
visitation.
       The mother testified that, at the time of trial, she had been living with her
great-grandmother for four months and working at Dairy Queen for three months.
She admitted she did not stay in touch with the Department very well while this case
was pending and missed some visits with L.L., but she said she had completed her
services.
       At the time of trial, L.L. had been in the same placement for ten or eleven
months. He was “thriving” in that placement, and the Department had no concerns
about the appropriateness of the placement home. L.L. was walking and talking, and
his health had improved since being placed in the home. The Department’s plan for
L.L. was termination of the parents’ rights and unrelated adoption. The home in
which L.L. had been placed was a prospective adoptive home, and the placement
parents had expressed a desire to adopt L.L.
       The caseworker testified that the Department felt it would be in the best
interest of L.L. for the trial court to terminate the mother’s parental rights and allow
L.L. to be adopted by the placement parents. The attorney ad litem for L.L.
recommended that the trial court terminate the parental rights of both parents, and
                                           4
he informed the trial court that he believed termination would be in L.L.’s best
interest.
                                     IV. Analysis
       We have reviewed all of the evidence presented at trial, and we hold that the
evidence as set forth above is legally and factually sufficient to support the trial
court’s finding under Section 161.001(1)(N). The Department produced clear and
convincing evidence from which the trial court could reasonably have formed a firm
belief that the mother had constructively abandoned L.L. To support a finding of
constructive abandonment, the Department must have shown that L.L. had been in
the managing conservatorship of the Department for at least six months, that the
Department had made reasonable efforts to return L.L., that the mother had not
regularly visited or maintained significant contact with L.L., and that the mother had
demonstrated an inability to provide L.L. with a safe environment. See FAM.
§ 161.001(1)(N). The undisputed evidence shows that the Department had been
L.L.’s managing conservator for almost a year. The record also shows that the
Department had worked with the mother and had made reasonable efforts to return
L.L. to the mother but that the mother did not stay in touch with the Department.
The evidence further indicated that the mother had not regularly visited or
maintained significant contact with L.L. There was also evidence of domestic
violence, erratic behavior, prior terminations, and serious injury to one of the
mother’s older children from which the trial could reasonably have formed a firm
belief that the mother was unable to provide L.L. with a safe environment.
Therefore, we hold that the evidence is legally and factually sufficient to support the
trial court’s finding under Section 161.001(1)(N). See In re J.A.L., No. 11-13-00191-
CV, 2013 WL 7083191 (Tex. App.—Eastland Dec. 19, 2013, no pet.) (mem. op.); In
re N.R.T., 338 S.W.3d 667, 673–75 (Tex. App.—Amarillo 2011, no pet.). We
overrule the mother’s second issue on appeal. Because a finding that a parent
                                           5
committed one of the acts listed in Section 161.001(1)(A)–(T) is all that is required
under the statute, we need not address the mother’s first issue in which she
challenges the finding under subsection (O). See TEX. R. APP. P. 47.1.
      In her third issue, the mother challenges the finding that termination of her
parental rights is in the best interest of L.L. We hold that, based on clear and
convincing evidence presented at trial and the Holley factors, the trial court could
reasonably have formed a firm belief or conviction that termination of the mother’s
parental rights would be in the best interest of L.L. See Holley, 544 S.W.2d at 371–
72. Upon considering the record as it relates to the emotional and physical needs of
L.L. now and in the future; the emotional and physical danger to L.L. now and in the
future; the parental abilities of the mother and the placement parents, who wish to
adopt L.L.; the plans for L.L. by the Department; the instability of the mother’s
home; the stability of L.L.’s placement; and the acts and omissions of the mother
indicating that the parent-child relationship was not a proper one, we hold that the
evidence is sufficient to support the finding that termination of the mother’s parental
rights is in L.L.’s best interest. See id. The mother’s third issue is overruled.
                                V. This Court’s Ruling
       We affirm the order of the trial court.




                                                      MIKE WILLSON
                                                      JUSTICE
May 29, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                           6